Exhibit WHITESTONE REITand HARTMAN SETTLE DISPUTE AND SEPARATE THEIR RELATIONSHIP HOUSTON, TXMay 28, , 2008 Whitestone REIT, which owns and manages 35 commercial properties in Texas and Arizona, announced today that the Board of Trustees of Whitestone REIT and Hartman Management and Allen R. Hartman are pleased to announce the final resolution of two law suits between them.Both suits, one of which was pending in Federal Court in Houston and the other suit pending in Harris County District Court, were filed in the fall of 2006.In addition, a preliminary proxy filed in November of 2006 with the SEC will not be re-filed or amended by Mr. Hartman, as both parties agreed to a mutual five-year standstill. Mr.
